Long, J.
It appears in this case that the moneys in controversy were borrowed by the People’s Savings Bank from the petitioner. The petitioner is not a depositor, within the meaning of the banking law, and not entitled to claim any part of the dividend arising from the fund recovered against the stockholders. The case is governed by State Savings Bank of Detroit v. Foster, ante, 268.
The order below must be affirmed, with costs in favor of respondent.
Grant, C. J., Hooker and Moore, JJ., concurred with Long, J.
Montgomery, J. My views are expressed in State Savings Bank of Detroit v. Foster, ante, 273.